Name: Commission Regulation (EC) No 1877/2002 of 21 October 2002 amending Regulation (EC) No 1898/97 laying down rules of application in the pigmeat sector for the arrangements provided for in Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  animal product;  international trade
 Date Published: nan

 Avis juridique important|32002R1877Commission Regulation (EC) No 1877/2002 of 21 October 2002 amending Regulation (EC) No 1898/97 laying down rules of application in the pigmeat sector for the arrangements provided for in Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94 Official Journal L 284 , 22/10/2002 P. 0009 - 0010Commission Regulation (EC) No 1877/2002of 21 October 2002amending Regulation (EC) No 1898/97 laying down rules of application in the pigmeat sector for the arrangements provided for in Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 1898/97(2), as last amended by Regulation (EC) No 1006/2001(3), lays down rules of application in the pigmeat sector for the arrangements in the Europe Agreements. It should be amended in accordance with the provisions on pigmeat products in Regulation (EC) No 1408/2002 which replaces Council Regulation (EC) No 1727/2000(4) and adds new products to the ones covered by that Regulation.(2) In line with Regulation (EC) No 1408/2002, this Regulation should apply from 1 July 2002.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1898/97 is amended as follows:1. the title is replaced by the following: "Commission Regulation (EC) No 1898/97 of 29 September 1997 laying down rules for the application in the pigmeat sector of the arrangements provided for in the Europe Agreements with Bulgaria, the Czech Republic, Slovakia, Romania, Poland and Hungary".2. Annex I.A is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 205, 2.8.2002, p. 9.(2) OJ L 267, 30.9.1997, p. 58.(3) OJ L 140, 24.5.2001, p. 13.(4) OJ L 198, 4.8.2000, p. 6.ANNEX"ANNEX IA. PRODUCTS ORIGINATING IN HUNGARY>TABLE>"